Citation Nr: 0639778	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  05-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had recognized service with Regular Philippine 
Army service from June 1946 to April 1949.  He died in 
October 1990.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that declined to reopen a claim 
for service connection for cause of death. 


FINDINGS OF FACT

1.  In a decision dated in June 2002, the RO confirmed a 
previous (November 1990) RO decision that denied service 
connection for cause of death, which had been based on the 
finding that there was no relationship between the pulmonary 
tuberculosis that caused the veteran's death and his active 
military service; the appellant did not appeal the June 2002 
decision within one year of being notified.

2.  Evidence presented since the June 2002 rating decision is 
either cumulative or redundant and, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim of 
service connection for cause of death.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied entitlement to 
service connection for cause of death is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005).

2.  Evidence received since the June 2002 rating decision is 
not new and material and the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in June 
2004.  The RO provided the appellant letter notice to her 
claim to reopen in a March 2004 letter which informed her 
that she could provide evidence or location of such and 
requested that she provide any evidence in her possession.  
The letter notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  She was advised that it was her responsibility to 
either send records pertinent to her claim, or to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  For a new and material claim, this notice must 
include the information that disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim to reopen as well as service 
connection for cause of death, but she was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  As the Board concludes below that the 
preponderance is against the appellant's claim and no 
compensation award or effective date will be assigned, there 
is no prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the appellant received notice as to the 
evidence and information necessary to establish entitlement 
to the underlying claim for benefit sought in a March 2004 
letter, but not the particular evidence and information 
necessary to reopen the claim.  

As to the holding in Kent, the Board finds that the appellant 
has not been prejudiced by VA's failure to tell her what 
evidence would be deemed "material" to reopen her claim.  
In the June 2004 rating decision, the RO was clear as to why 
the evidence was not considered new and material.  The RO 
referenced an earlier 1990 rating decision had denied service 
connection for cause of death based on the finding that the 
evidence failed to show that the tuberculosis that caused the 
veteran's death had its onset in service or within the 
applicable presumptive period.  Additionally, in her current 
communications to the RO, the appellant essentially argued 
that the veteran's pulmonary tuberculosis started in service.  
This would indicate that she has actual knowledge of the 
"material" evidence that would establish a basis to reopen 
her claim for service connection.  Thus, the Board finds that 
she has not been prejudiced by VA's failure to provide her 
with a letter in compliance with Kent, supra. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The record contains the veteran's death certificate, service 
medical records, post-service VA and non-VA medical records, 
affidavits from the veteran and friends of the veteran, and 
statement from the veteran and the appellant.  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  

Analysis

The appellant contends that a certificate from E.T. Sanglay, 
M.D., showing that the veteran received treatment for 
pulmonary tuberculosis between August 1980 and January 1987, 
constitutes new and material evidence sufficient to reopen 
her claim for service connection for cause of death.  In this 
regard, the appellant argues that the pulmonary tuberculosis 
that caused the veteran's death in October 1990 had its onset 
during his active military service.  She maintains that the 
veteran first contract tuberculosis in service, and that he 
suffered from the illness for the remainder of his life.

Service connection for cause of death was originally denied 
in November 1990.  The basis of the denial was that the 
evidence of record showed that the pulmonary tuberculosis 
that caused the veteran's death was not a service connected 
disability.  Reference was made to numerous decisions during 
the veteran's lifetime that had specifically denied service 
connection for pulmonary tuberculosis.  Service connection 
for pulmonary tuberculosis was initially denied in July 1957 
because there was no evidence of the disability in service or 
within the regulatory period thereafter.  The appellant did 
not appeal the November 1990 decision and she does not 
contend otherwise.

A request to reopen the claim for service connection for 
cause of death was denied by the RO in June 2002.  This 
decision made reference to the November 1990 decision, an 
August 1980 clinical referral slip, a January 1987 
radiological report from Bacnotan District Hospital, and 
certification from Dr. Sanglay dated in April 2002.  The RO 
found that the evidence was not new and material because it 
failed to establish an etiological link between the pulmonary 
tuberculosis that caused the veteran's death and his active 
service.  

The RO notified the appellant of this determination in June 
2002.  She did not file a notice of disagreement within one 
year of the date of notification of the rating determination.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

However, as alluded to above, when a claim is the subject of 
a prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  Prior unappealed decisions of the RO are final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2006).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim. 38 C.F.R. §§ 
3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the appellant filed her claim to reopen in March 2004, the 
Board has applied the revised provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the revised 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Evidence received since the 2002 rating decision includes a 
certification from Dr. Sanglay dated in April 2004, which 
indicates that the veteran received treatment for pulmonary 
tuberculosis between August 1980 and January 1987.  The 
appellant also submitted an August 1980 clinical referral 
slip that showed that the veteran was seen for complaints of 
a chronic cough, and that an X-ray taken at that time showed 
minimally active pulmonary tuberculosis.  She also submitted 
a January 1987 radiological report from Bacnotan District 
Hospital that revealed densities in both lungs.  

The foregoing evidence is neither new nor material.  The 
August 1980 clinical referral slip and radiological report 
from Bacnotan District Hospital are duplicates of the records 
considered by the RO in its June 2002 decision.  Similarly, 
the certification from Dr. Sanglay, while "new" because it 
was apparently signed in April 2004, is essentially the same 
document as the one she executed in April 2002, which was 
considered in the June 2002 decision.  The April 2004 
certification contained no new information or evidence.  In 
other words, the April 2004 certification is cumulative of 
the evidence submitted at the time of the June 2002 rating 
decision.  

The Board notes that the appellant believes that the 
veteran's cause of death was related to his service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The appellant's assertions or theories for 
her claim are not considered new and material evidence.

Accordingly, the Board finds that the evidence received 
subsequent to the June 2002 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claim for service 
connection for cause of death.  38 U.S.C.A. § 5108.  Because 
the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for cause of death and the 
appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


